DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 9 & 13 are amended. Claims 17-20 are newly added. Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”) in view of Kanno (US 2013/0040208 A1).
Regarding claims 5-6, Brant teaches method for preparing a solid electrolyte, comprising: 	mixing a Li-containing material, a Cd-containing material, a Ge-containing material and an S-containing material according to a stoichiometric ratio of Li2CdGeS4 to form a mixture (Section 2.1 Synthesis); 										heating the mixture to a solid phase reaction critical temperature of 650°C, and then cooling to room temperature to obtain a lithium-containing transition metal sulfide; (Section 2.1 Synthesis); and										forming the solid electrolyte using the lithium-containing transition metal sulfide (Section 2.1 Sample preparation).											However, Brant is silent as to mixing an M-containing material such that the lithium-containing transition metal sulfide comprising an element M is represented by Li2-2a+bCd1+aMcGe1-d-S4 wherein M is selected from the group consisting of Al, In, Si, Sn and a combination thereof, 0 < a ≤ 0.25, 0 ≤ b ≤ 0.2, 0 < c ≤ 0.2, 0 ≤ d ≤ 0.2 is obtained.				Kanno teaches a solid electrolyte comprising a lithium-containing transition metal sulfide containing an M1 element, an M2 element and an S element, wherein the M1 element is at least one of a monovalent or divalent element preferably including lithium; the M2 element is preferably a trivalent, tetravalent or pentavalent element, preferably including in some embodiments at least one of Ge, P, Al, Zr, Sn and B ([0064]-[0065]). In specific embodiments, the lithium-containing transition metal sulfide can be represented by Li4-xGe1-xPxS4 where 0<x<1 ([0067]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute at least a portion of the Ge atoms in the lithium-containing transition metal sulfide of Brant with an element M2 such as P by an amount of x, ranging from 0 to 1 and overlapping with the presently claimed range of 0 to 0.2, in order to form a sulfide solid electrolyte having a high Li-ion conductivity as taught by Kanno ([0067]). Moreover, it would have been obvious to use either Al or Sn instead of P since Kanno teaches Al and Sn being suitable as the M2 element.									Brant’s lithium-containing transition metal sulfide as modified by Kanno differs from the presently claimed chemical formula since a=0 in Brant’s composition whereas the presently claimed composition requires a to be greater than 0 and equal to or less than 0.25.  However, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. See MPEP 2144.05 I.
Regarding claim 7, Brant as modified by Kanno teaches the method of claim 5. Brant further teaches wherein the forming solid electrolyte comprises placing the lithium-containing transition metal sulfide in a cold pressing mold; and cold-pressing the lithium transition metal sulfide to form the solid electrolyte (Section 2.1 Sample preparation). 
Regarding claims 17, Brant teaches a solid electrolyte comprising a lithium-containing transition metal sulfide represented by Li2CdGeS4 (Section 1. Introduction) but is silent as to a a lithium-containing transition metal sulfide comprising an element M and represented by Li2-2a+bCd1+aMcGe1-d-S4 wherein M is selected from the group consisting of Al, Ga, In, Si, Sn and a combination thereof, 0 < a ≤ 0.25, 0 ≤ b ≤ 0.2, 0 < c ≤ 0.2, 0 ≤ d ≤ 0.2.					Kanno teaches a solid electrolyte comprising a lithium-containing transition metal sulfide containing an M1 element, an M2 element and an S element, wherein the M1 element is at least one of a monovalent or divalent element preferably including lithium; the M2 element is preferably a trivalent, tetravalent or pentavalent element, preferably including in some embodiments at least one of Ge, P, Al, Zr, Sn and B ([0064]-[0065]). In specific embodiments, the lithium-containing transition metal sulfide can be represented by Li4-xGe1-xPxS4 where 0<x<1 ([0067]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute at least a portion of the Ge atoms in the lithium-containing transition metal sulfide of Brant with an element M2 such as P by an amount of x, ranging from 0 to 1 and overlapping with the presently claimed range of 0 to 0.2, in order to form a sulfide solid electrolyte having a high Li-ion conductivity as taught by Kanno ([0067]). Moreover, it would have been obvious to use either Al or Sn instead of P since Kanno teaches Al and Sn being suitable as the M2 element.									Brant’s lithium-containing transition metal sulfide as modified by Kanno differs from the presently claimed chemical formula since a=0 in Brant’s composition whereas the presently claimed composition requires a to be greater than 0 and equal to or less than 0.25.  However, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. See MPEP 2144.05 I.
Regarding claim 18, Brant as modified by Kanoo teaches the solid electrolyte of claim 1. Brant further teaches wherein the lithium containing transition metal sulfide belongs to an orthorhombic system and has a thio-LISICON crystal structure, and the basic constituent unit of the thio-LISICON crystal structure comprises tetrahedral structural units of CdS4 and GeS4 (Fig. 1h; Section 3.13) but is silent as to a tetrahedral structural unit of LiS4. However, Brant teaches a substantially identical method of producing the lithium containing transition metal sulfide as explained further in the rejections of claims 5-6 above. Therefore, the lithium-containing transition metal sulfide of Brant would be expected to similarly comprise a tetrahedral structural unit of LiS4. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 21112.01 I.  
Regarding claim 20, Brant as modified by Kanno teaches the solid electrolyte of claim 1 but is silent as to the ionic conductivity of the lithium-containing transition metal sulfide being 10-6 S/cm to 10-4 S/cm. 									However, Brant as modified by Kanno teaches a solid electrolyte composition which is substantially identical to the presently claimed solid electrolyte as noted above. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01. Accordingly, the presently claimed property would be expected to be inherent in the solid electrolyte composition of Brant as modified by Kanno.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”) and Kanno (US 2013/0040208 A1), as applied to claims 5-7 & 17-20 above, and further in view of Zaghib (US 2016/0149261 A1).
Regarding claim 8, Brant as modified by Kanno teaches the method of claim 5 but is silent as to adding a binder into a solvent to prepare a solution, adding the lithium-containing transition metal sulfide and a lithium salt into the solution, and stirring uniformly to form a mixed slurry; and applying the mixed slurry onto a substrate before drying to form the solid electrolyte.												Zaghib teaches a solid electrolyte for a lithium-sulfur battery, comprising an inorganic electrolyte (i.e silica), a lithium salt (i.e LiCIO4) and a binder (i.e polyethylene oxide), wherein the solid electrolyte is produced by adding the binder, the lithium salt and the inorganic electrolyte into a solvent to prepare a solution, stirring uniformly to form a mixed slurry, and applying the mixed slurry onto a substrate before drying to form the solid electrolyte ([0031]-[0032] & [0104]-[0106]).											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to form a solid electrolyte by the method described by Zaghib above as well-known suitable means for producing a solid electrolyte for an all-solid battery. “Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment”. See MPEP 2144.07 I.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”) and Kanno (US 2013/0040208 A1), as applied to claims 5-7, 17-18 & 20 above, and further in view of Mochizuki (US 20180277901 A1).
Regarding claim 19, Brant as modified by Kanno teaches the solid electrolyte of claim 1 but is silent as to the solid electrolyte further comprising a binder and a lithium salt respectively selected from the groups listed in instant claim 19.						Mochizuki teaches a solid electrolyte for an electrochemical device, wherein the solid electrolyte comprises a sulfide-based inorganic electrolyte, a binder such as polyvinylidene fluoride, polyethylene oxide and a lithium salt such as LiPF6, LiClO4 ([0160]-[0161] & [0176]-[0180]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to include a binder and a lithium salt in the solid electrolyte of Brant in order to increase conductivity, reduce interfacial resistance while maintaining good battery characteristics as taught by Mochizuki ([0164]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 20180277901 A1) in view of Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”) and Kanno (“Synthesis of a new lithium ionic conductor, thio-LISICON-lithium germanium sulfide system”, as cited in the IDS mailed on 06/17/2019).
Regarding claim 9-11, Mochizuki teaches an electrochemical device comprising a cathode, an anode and a solid electrolyte comprising a sulfide-based inorganic electrolyte, a binder such as polyvinylidene fluoride and a lithium salt such as lithium hexafluorophosphate (LiPF6) ([0128]-[0129], [0134]-[0139], [0160]-[0161] & [0176]-[0180]) but is silent as to the solid electrolyte comprising a lithium-containing transition metal sulfide being represented by the chemical formula represented in instant claim 9.							Brant teaches a solid electrolyte for lithium-ion battery electrolytes comprising a lithium-containing transition metal sulfide being represented by Li2CdGeS4 (Section 1. Introduction).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Li2CdGeS4 as the sulfide-based inorganic electrolyte of Mochizuki in view of its suitability as a solid-state lithium ion conductor for all-solid state batteries as taught by Brant (Section 1. Introduction). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.													Kanno teaches a solid electrolyte comprising a lithium-containing transition metal sulfide containing an M1 element, an M2 element and an S element, wherein the M1 element is at least one of a monovalent or divalent element preferably including lithium; the M2 element is preferably a trivalent, tetravalent or pentavalent element, preferably including in some embodiments at least one of Ge, P, Al, Zr, Sn and B ([0064]-[0065]). In specific embodiments, the lithium-containing transition metal sulfide can be represented by Li4-xGe1-xPxS4 where 0<x<1 ([0067]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute at least a portion of the Ge atoms in the lithium-containing transition metal sulfide of Brant with an element M2 such as P by an amount of x, ranging from 0 to 1 and overlapping with the presently claimed range of 0 to 0.2, in order to form a sulfide solid electrolyte having a high Li-ion conductivity as taught by Kanno ([0067]). Moreover, it would have been obvious to use either Al or Sn instead of P since Kanno teaches Al and Sn being suitable as the M2 element.									Brant’s lithium-containing transition metal sulfide as modified by Kanno differs from the presently claimed chemical formula since a=0 in Brant’s composition whereas the presently claimed composition requires a to be greater than 0 and equal to or less than 0.25.  However, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. See MPEP 2144.05 I.
Regarding claim 13-15, Mochizuki teaches an electronic device comprising an electrochemical device which comprises a cathode, an anode and a solid electrolyte comprising a sulfide-based inorganic electrolyte, a binder such as polyvinylidene fluoride and a lithium salt such as lithium hexafluorophosphate (LiPF6) ([0128]-[0129], [0134]-[0139], [0160]-[0161] & [0176]-[0182]) but is silent as to the solid electrolyte comprising a lithium-containing transition metal sulfide being represented by the chemical formula represented in instant claim 13.			Brant teaches a solid electrolyte for lithium-ion battery electrolytes comprising a lithium-containing transition metal sulfide being represented by Li2CdGeS4 (Section 1. Introduction).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Li2CdGeS4 as the sulfide-based inorganic electrolyte of Mochizuki in view of its suitability as a solid-state lithium ion conductor for all-solid state batteries as taught by Brant (Section 1. Introduction). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 													Kanno teaches a solid electrolyte comprising a lithium-containing transition metal sulfide containing an M1 element, an M2 element and an S element, wherein the M1 element is at least one of a monovalent or divalent element preferably including lithium; the M2 element is preferably a trivalent, tetravalent or pentavalent element, preferably including in some embodiments at least one of Ge, P, Al, Zr, Sn and B ([0064]-[0065]). In specific embodiments, the lithium-containing transition metal sulfide can be represented by Li4-xGe1-xPxS4 where 0<x<1 ([0067]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute at least a portion of the Ge atoms in the lithium-containing transition metal sulfide of Brant with an element M2 such as P by an amount of x, ranging from 0 to 1 and overlapping with the presently claimed range of 0 to 0.2, in order to form a sulfide solid electrolyte having a high Li-ion conductivity as taught by Kanno ([0067]). Moreover, it would have been obvious to use either Al or Sn instead of P since Kanno teaches Al and Sn being suitable as the M2 element.									Brant’s lithium-containing transition metal sulfide as modified by Kanno differs from the presently claimed chemical formula since a=0 in Brant’s composition whereas the presently claimed composition requires a to be greater than 0 and equal to or less than 0.25.  However, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. See MPEP 2144.05 I.
Regarding claims 12 & 16, Mochizuki as modified by Brant and Kanno respectively teaches the electrochemical device of claim 9 and the electronic device of claim 13 but is silent as to the ionic conductivity of the lithium-containing transition metal sulfide being 10-6 S/cm to 10-4 S/cm. 												However, Brant as modified by Kanno teaches a solid electrolyte composition which is substantially identical to the presently claimed solid electrolyte as noted above. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01. Accordingly, the presently claimed property would be expected to be inherent in the solid electrolyte composition of Brant as modified by Kanno. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Brant and Kanno as presented in the above rejections, do not fairly teach or suggest the claimed composition of a lithium-containing transition metal sulfide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 5, 9 & 13 has prompted new grounds of rejection as presented above. 			Thus, in view of the foregoing, claims 5-20 stand rejected.                                                                                                                                                                                                       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (CN1937301A, as cited in the IDS mailed on 02/17/2020) teaches similarly teaches a solid electrolyte represented by AxByCzQh where A is Li, B can be Zn or Cd, C can be Ga and Q is S and wherein 1 < x < 10, 0 < y < 5, 0 < z < 5, 2 < h < 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727